                   Case 20-50527-LSS             Doc 71       Filed 05/18/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                           (Jointly Administered)
                          Debtors.


BOY SCOUTS OF AMERICA,

                          Plaintiff,                       Adv. Pro. No. 20-50527 (LSS)

           v.

A.A., et al., 2                                            Related Adv. Docket No. 54

                          Defendants.

         NOTICE OF FILING OF STIPULATION AND AGREED EXTENSION ORDER

         PLEASE TAKE NOTICE that, on March 30, 2020, the Court entered the Consent
 Order Pursuant to 11 U.S.C. §§ 105(a) and 362 Granting the BSA’s Motion for a Preliminary
 Injunction [Docket No. 54] (the “Consent Order”). 3

         PLEASE TAKE FURTHER NOTICE that the Consent Order stayed each of the
 Pending Abuse Actions identified on Schedule 1 attached thereto as to the BSA Related Parties
 identified on Schedule 2 attached thereto, to and including May 18, 2020 (the “Termination
 Date”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to paragraph 12 of the Consent
 Order, upon mutual agreement between the Boy Scouts of America (“BSA”), the official
 committee of unsecured creditors (the “Creditors’ Committee”), and the official committee of



 1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
 number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
 address is 1325 W. Walnut Hill Ln., Irving, Texas 75038.
 2
  A full list of the Defendants in this adversary proceeding is included in redacted form on Exhibit A to the BSA’s
 Verified Complaint for Injunctive Relief [Adv. Docket No. 14-1] to protect the privacy interests of abuse victims.
 3
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
 Consent Order.
               Case 20-50527-LSS         Doc 71     Filed 05/18/20    Page 2 of 3




survivors of abuse (the “Tort Claimants’ Committee”), the Termination Date may be extended by
stipulation.

        PLEASE TAKE FURTHER NOTICE that, in accordance with the Consent Order,
attached hereto as Exhibit A is an executed stipulation (the “Stipulation and Agreed Extension
Order”) signed by BSA, the Creditors’ Committee, and the Tort Claimants’ Committee, and
approved by the Ad Hoc Committee of Local Councils of the Boy Scouts of America, to extend
the Termination Date and further stay the Pending Abuse Actions and Further Abuse Actions (a
list of which is attached as Exhibit 1 to the Stipulation) as to the BSA Related Parties (a list of
which is attached as Exhibit 2 to the Stipulation), to and including June 8, 2020.

       PLEASE TAKE FURTHER NOTICE that, pursuant to paragraph 12 of the Consent
Order, objections, if any, to the Stipulation and Agreed Extension Order must be: (a) in writing
and served on or before June 2, 2020, at 4:00 p.m. (ET) (the “Objection Deadline”); (b) filed
with the Clerk of the Bankruptcy Court, 824 N. Market Street, 3rd Floor, Wilmington, Delaware
19801; and (c) served so as to be received on or before the Objection Deadline by the
undersigned counsel.

       PLEASE TAKE FURTHER NOTICE that any replies by the Debtors will be filed in
accordance with Local Rule 9006-1(d).

       PLEASE TAKE FURTHER NOTICE that, to the extent any objections are filed before
the Objection Deadline, a hearing on the Stipulation and Agreed Extension Order will be held on
a date to be determined by the Court before the Honorable Laurie Selber Silverstein of the
United States Bankruptcy Court for the District of Delaware.



                          [Remainder of Page Intentionally Left Blank]




                                                2
             Case 20-50527-LSS   Doc 71    Filed 05/18/20    Page 3 of 3




Dated: May 18, 2020                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Eric W. Moats
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Email: dabbott@mnat.com
                                             aremming@mnat.com
                                             emoats@mnat.com
                                             ptopper@mnat.com

                                    – and –

                                    SIDLEY AUSTIN LLP
                                    Jessica C. K. Boelter (admitted pro hac vice)
                                    William E. Curtin
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Telephone: (212) 839-5300
                                    Email: jboelter@sidley.com
                                            wcurtin@sidley.com

                                    – and –

                                    SIDLEY AUSTIN LLP
                                    Thomas A. Labuda (admitted pro hac vice)
                                    Michael C. Andolina (admitted pro hac vice)
                                    William A. Evanoff
                                    Matthew E. Linder (admitted pro hac vice)
                                    One South Dearborn Street
                                    Chicago, Illinois 60603
                                    Telephone: (312) 853-7000
                                    Email: tlabuda@sidley.com
                                           mandolina@sidley.com
                                           wevanoff@sidley.com
                                           mlinder@sidley.com

                                    CO-COUNSEL AND PROPOSED COUNSEL TO THE
                                    DEBTORS AND DEBTORS IN POSSESSION




                                       3
